Exhibit 10.24

 

[LOGO OF SAIC]

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

MEMORANDUM of UNDERSTANDING

 

Confidential

 

DATE: January 25, 2005

 

TO: Randy Walker

 

FROM: Bernie Theule

 

SUBJECT: Severance Benefits & Release

 

This memorandum of understanding (MOU) describes the severance benefits and
release of claims associated with your separation from SAIC.

 

1. Your current salary and benefits will be continued through February 25, 2005.
SAIC will accept your resignation from the SAIC Board of Directors and from your
position as Corporate Executive Vice President effective February 1, 2005.

 

2. SAIC will provide you with a lump sum separation payment of $1,045,039.00,
less payroll tax withholdings, within ten working days following the end of the
revocation period described in paragraph 10 of this MOU. The benefits conferred
upon you pursuant to this MOU are in lieu of the severance and other benefits
you otherwise would have received pursuant to the terms of your employment offer
letter from SAIC.

 

3. Effective February 26, 2005, you will be transferred to Consulting Employee
(CE) status. As a CE, you will receive the following:

 

  (a) You will be paid at the rate of $210 per hour worked.1 The pay you
actually receive will be determined by the number of approved hours you work on
specific projects, as assigned by your sponsoring manager2 or their designee.
The CE hours you are authorized to work, if any, will be determined at the sole
discretion of SAIC management.

 

  (b) Following your transfer to Consulting Employee status you will be paid for
all of your accrued, unused comprehensive leave.

 

  (c) As long as you are classified as a CE, you will be eligible to retain the
SAIC stock you now hold and your vesting stock and/or options will continue on
their normal vesting schedule. You will be continued as a CE until June 10,
2006, at which time you will be terminated.3 Upon your termination as a CE, you
will be eligible to retain your vested SAIC stock for up to three more years
provided that you sign a Stock Repurchase Deferral Agreement not later than 30
days following your termination from CE status.

 

  (d) Notwithstanding the terms of paragraph 3 (c) of this MOU, SAIC at its sole
discretion, may terminate your CE status at any time if SAIC has a reasonable
basis to conclude that you have (i) solicited SAIC employees to leave the
Company and/or (ii) violated the provisions of paragraph 5 of this MOU.

 

--------------------------------------------------------------------------------

1 This rate would be equivalent to approximately $435k for 2080 hours.

2 As a CE, your Sponsoring Manager will be SAIC’s CEO.

3 Your termination will be considered to be a “resignation”.

Initials:

    /s/ RIW            /s/ BLT       RIW        BLT

 

 



--------------------------------------------------------------------------------

  (e) Your access to ISSAIC and the SAIC e-mail system will be continued until
the end of your CE status or until you secure a position with another employer,
whichever occurs first. Your retirement account balances may be maintained in
SAIC Retirement Programs provided that you maintain the required minimum account
balances and subject to the terms and conditions of such programs.

 

  (f) Following your transfer to CE status, you may convert your Company
provided group life insurance coverage to a whole life policy. In addition, you
will be eligible to retain any voluntary term life insurance coverage you
currently have, by paying the required premiums. Your participation in any such
term life insurance program available to you is on and subject to the terms and
conditions of the insurer.

 

  (g) As a CE, you will no longer be eligible for SAIC group medical and dental
benefits. Federal law (COBRA) provides that you may continue your group medical
and dental benefits for up to eighteen months, following your separation, by
paying the required premiums.

 

4. In return for the consideration provided to you pursuant to this MOU, you
agree to waive, release and forever discharge SAIC, its directors, stockholders,
agents, subsidiaries, affiliates, successors, assigns, employees, attorneys and
representatives (collectively referred to as the “Releasees”) from any claims
and potential claims for relief, causes of action and liabilities, known or
unknown, that you may have against Releasees or relating to the employment
relationship between you and SAIC and the termination of that relationship,
including any claims for compensation from the Company pursuant to your
employment offer letter dated June 19, 2002, or otherwise, and all claims and
rights under the Age Discrimination in Employment Act of 1967, 29 U.S.C. 621,
and any personal gain with respect to any claim arising under the provisions of
the False Claims Act, 31 U.S.C. 3730.

 

5. You agree that during the course of your relationship with the Company you
were exposed to various Company proprietary technologies, pricing strategies,
cost estimation methodologies, marketing plans and strategic business
initiatives as well as unique opportunities, special needs and requirements of
the Company’s customers. You understand that the Company considers such
information to be proprietary information or trade secrets, subject to the terms
of the Invention, Copyright and Confidentiality Agreement (“ICCA”) that you
executed with the Company. You agree that the Company would suffer immediate and
irreparable harm if any of these trade secrets and proprietary information were
disclosed to others or utilized by you on behalf of others, especially on behalf
of any of the Company’s competitors.

 

As a consequence, you agree that you will not: 1) take or retain any proprietary
documentation or electronic information either created by you or made available
to you or during the course of your employment at the Company; 2) disclose to
any third party, especially to any competitor of the Company, any of the trade
secrets or other proprietary information of the Company; and 3) use any of the
Company’s trade secrets or other proprietary information to provide services or
assistance to any other company.

 

6. You are presently unaware of any injuries that you may have suffered as a
result of working at SAIC and have no present intention of filing a workers’
compensation claim. Should any such claim arise in the future, you waive and
release any right to proceed against SAIC for such a claim.

 

7. You have been advised that section 1542 of the California Civil Code,
provides that a general release does not extend to claims the releasor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him, must have materially affected his settlement with the
releasees. You hereby agree to waive your right to any claims unknown to you or
suspected to exist in your favor as of the date of this MOU.

 

8. You hereby agree to indemnify the Company and hold the Company and all other
Releasees harmless from and against any and all losses, costs, judgments,
damages or expenses, including, without limitation, attorneys’ fees, costs and
expenses, incurred by Releasees in defending any claim or cause of action
brought or asserted by you, which claims or cause of action was discharged by
virtue of paragraphs 4, 6, and/or 7 herein.



Initials:

    /s/ RIW            /s/ BLT       RIW        BLT

 

 



--------------------------------------------------------------------------------

9. You acknowledge that you have been informed that you have the right to
consider whether or not to enter into this MOU for twenty-one (21) days.

 

10. You understand that for a period of seven (7) days from the date you sign
this MOU, you may revoke this MOU and that the MOU shall not become effective or
enforceable until the revocation period has expired.

 

11. Neither party shall, directly or indirectly make disparaging remarks about
the other party. For purposes of this provision, SAIC shall be responsible for
remarks made by the Company’s Executive Officers and its Human Resource staff,
and remarks of other employees or representatives of the Company will not be
attributed to SAIC.

 

12. Both parties agree not to disclose the terms of this MOU to any third party
other than family members, financial or legal advisors, or those with a
legitimate “need to know”, or pursuant to an order by an administrative tribunal
or court, or as required by applicable law including the Securities Laws. You
understand that the Company will disclose the terms of this MOU in an SEC 8-K
filing.

 

13. You acknowledge that you have had the opportunity to seek the advice of an
attorney of your choice with regard to this MOU and that there are no
agreements, written or oral, express or implied, between you and SAIC, other
than this MOU. Furthermore, the terms of this MOU may not be modified without
the written agreement of all of the signatories hereto.

 

14. Any dispute, claim or controversy of any kind or nature, including but not
limited to the issue of arbitrarability, arising out of or relating to this MOU,
shall be settled in a final and binding arbitration conducted by an independent
arbitrator pursuant to the SAIC Employment Arbitration Rules & Procedures.4

 

If you wish to accept the Severance Benefits and the terms described in this
MOU, please signify your agreement by signing your name in the space provided on
two copies of this MOU. Please return both signed documents to me not later than
February 25, 2005. Once all of the signatures have been obtained, one original
copy of the MOU will be returned to you.

 

AGREED:

 

/s/ RANDY I. WALKER


--------------------------------------------------------------------------------

  

2/9/05

--------------------------------------------------------------------------------

R.I. Walker    Date

 

For SAIC:

 

/s/ B.L. THEULE


--------------------------------------------------------------------------------

  

2/9/05

--------------------------------------------------------------------------------

B. L. Theule    Date

 

--------------------------------------------------------------------------------

4 At your request, SAIC will provide you with information from the on how claims
are filed and how the arbitration process works.